Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 FIRST AMENDMENT TO EMPLOYMENT AGREEMENT FOR This First Amendment (the  Amendment ) is dated effective September 16, 2008 and amends the Employment Agreement by and between Umpqua Holdings Corporation ( Umpqua ) and ( Officer ) dated as of March 10, 2006 (the  Employment Agreement ). RECITALS A. Officer and Umpqua desire to amend the Employment Agreement to extend the term of the Employment Agreement. AGREEMENT The parties agree as follows: 1. AMENDMENT TO DURATION OF AGREEMENT . Section 1 of the Employment Agreement is amended to provide that the Employment Agreement, including the severance provisions governed by ERISA, shall expire on December 31, 2013. 2. ADVICE OF COUNSEL . Officer acknowledges that, in executing this Amendment, Officer has had the opportunity to seek the advice of independent legal counsel, and has read and understood all of the terms and provisions of this Amendment. This
